Citation Nr: 0823053	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  99-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a left shoulder 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from September 1972 
to April 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that in pertinent part determined that no new and 
material evidence had been received to reopen a claim of 
service connection for a left shoulder fracture and 
separation. 

In a decision issued in April 2001, the Board determined that 
new and material evidence sufficient to reopen a claim for 
service connection for a left shoulder disability had not 
been submitted.  In a March 13, 2003, Order, the United 
States Court of Veterans Appeals for Veterans Claims (Court) 
vacated the Board decision and remanded it to the Board.  In 
October 2003, the Board remanded the case to VA's Appeals 
Management Center (AMC) for additional evidentiary 
development and for compliance with VA's duty to notify.  The 
case has been returned to the Board for further appellate 
consideration.  

Service connection for the left shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision of December 1988, the Board denied service 
connection for a left shoulder disability and properly 
notified the veteran of that decision.  

2.  Evidence received since the December 1988 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The December 1988 Board decision, which denied service 
connection for the left shoulder disability, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1100 
(2007).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied service 
connection claim and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting a benefit sought on appeal and remanding 
the remaining issue.  Accordingly, the duty to notify and the 
duty to assist will be discussed only briefly. 

In March 2003, the Court vacated an April 2001 Board decision 
and remanded the issue for fulfillment of VA's duty to 
notify.  The Board was specifically instructed to discuss 
what information and evidence is necessary to substantiate 
the claim, which portion of any such evidence is to be 
provided by which party, and which documents in the record 
satisfy VA's notice requirements.  The Court noted that 
fulfillment of the notice requirement might make it possible 
for the appellant to provide sufficient additional evidence 
to reopen his service connection claim.  

In October 2003, the Board remanded the claim to the AMC for 
further notice and development.  In May 2004, the AMC sent a 
letter to the veteran explaining that new and material 
evidence is needed to reopen a claim for service connection 
for a left shoulder disability.  The May 2004 AMC letter 
defines the term "new and material evidence" and offers to 
assist in obtaining any VA or non-VA treatment records.  The 
letter explains that VA is responsible for obtaining records 
held by any Federal agency, but informs the reader that VA 
will assist in obtaining any other record identified by the 
veteran.  The letter explains that the veteran himself is 
ultimately responsible for submitting non-Federal records.  
The letter notifies the reader of other evidentiary 
requirements for service connection.  

The AMC queried the National Personnel Records Center (NPRC) 
for additional records, obtained additional VA clinical 
records, and attempted to obtain private medical reports that 
the veteran had identified.  In July 2006, NPRC supplied 
duplicate service treatment records (STRs).  In March 2007, 
the AMC obtained records from the Social Security 
Administration (SSA).

New and material evidence to Reopen a previously denied claim

The veteran seeks to reopen a claim of entitlement to service 
connection for residuals of an in-service left shoulder 
injury.  In February 1996, the veteran, though his elected 
representative, filed an application to reopen the claim.  As 
such, the application to reopen was received prior to August 
29, 2001, the effective date of the amended version of 
38 C.F.R. § 3.156(a) and; therefore, the amended provisions 
are not for application in this case.  See 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.156 (2007).

The prior final decision on the matter consists of a Board 
decision issued in December 1988.  The pertinent evidence of 
file in December 1988 consists of service treatment records 
(STRs), service personnel documents, a VA examination report, 
private medical records, and statements and claims of the 
veteran.  Based on this evidence, in December 1988, the Board 
found that no competent evidence linked any current left 
shoulder disability with active service.  

The Board must determine whether new and material evidence 
has been submitted to reopen the claim.  In order to 
determine whether newly submitted evidence is truly new, 
however, the old evidence should be described.  

The STRs reflect that at the time of his enlistment 
examination, the veteran reported a prior left shoulder or 
left elbow condition on his report of medical history.  The 
examiner found the upper extremities and the musculoskeletal 
system to be normal, however.  The STRs do not mention any 
in-service complaint or treatment for the left shoulder.  

The veteran underwent a separation examination in March 1975.  
There is no report of medical history to accompany this 
examination report.  The accompanying examination report was 
never completed by the physician, however.  The clinical 
evaluation portion of the separation examination report, 
including upper extremities and the musculoskeletal system, 
were left blank.  Thus, the true condition of the left 
shoulder at separation is unknown.  

The veteran underwent physician examination in June 1975 for 
the Naval Reserves.  A June 1975 report of medical history 
reflects that the veteran checked "no" to a left shoulder 
or left elbow condition.  The clinical evaluation portion of 
the separation examination report, including upper 
extremities and the musculoskeletal system, were left blank.  
Thus, the condition of the left shoulder at that examination 
is unknown.  

The veteran's initial application for VA benefits was 
received at the RO in April 1979.  On the application form, 
the veteran reported an inservice (1974) left shoulder 
separation.  

Along with his VA benefits application, the veteran submitted 
a private medical report, dated in September 1978, which 
recites that he injured his back post-service on March 23, 
1978, lifting heavy objects.  He also mentioned a history of 
a separated clavicle and constant pain, but the report does 
not note whether the separated clavicle complaint stemmed 
from the incident that caused the back injury.  

A December 1978 private X-ray showed an obliterated left 
acromioclavicular joint space, possibly indicating a prior 
clavicle fracture or surgery.  In December 1978, R. Samilson, 
M.D., wrote that a March 1978 X-ray showed an old healed 
fracture of the distal left clavicle.  Upon review of the 
March 1978 X-ray, Dr. Samilson stated, "...it is abundantly 
obvious that this is an old healed fracture of the left 
clavicle, apparently sustained while in service in 1974 or 
1975."  

In an April 1979 letter, S. Raffle, M.D., reported having 
psychiatrically examined the veteran in February 1979.  The 
physician noted relevant past injuries, including a 1971[sic] 
left shoulder separation in the Navy.  The physician noted 
the March 1978 injury caused by a falling sofa and pains in 
the region where the veteran formerly separated the left 
shoulder along with pain at multiple other locations.  The 
doctor found a psycho-physiological component related to the 
recent accident.  

In a similar April 1979 letter, B. S. Ramer, M.D, reported 
having psychiatrically examined the veteran in February 1979.  
The veteran related the prior left shoulder separation in the 
Navy.  A similar conclusion concerning a psycho-physiological 
reaction was reached.  In yet another letter dated in April 
1979, T. Hood, M.D., reported having examined the veteran in 
March 1978 and mentioned that in March 1978 the veteran had 
reported an in-service left shoulder separation.  

During a June 1979 VA examination, the veteran reported that 
he separated the left shoulder joint in 1974 in the Navy.  He 
reported that he fell down a hatch.  Then, he "reinjured" 
his left shoulder on March 22, 1978, when he fell from a 
ladder.  Then, he reported a third left shoulder injury.  He 
stated that on March 23, 1978, a sofa fell on him injuring 
his back, left shoulder, knees, and ankles.  June 1979 X-rays 
showed previous trauma to the left acromion.  The diagnosis 
was status post left shoulder separation with residual 
subjective symptoms.  

In May 1980, the veteran reported the names of two service 
comrades who might have witnessed his shoulder injury.

In February 1988, the veteran testified before an RO hearing 
officer that he separated his left shoulder aboard the USS 
Hancock (CVA-19) when he fell down a hatch landing on his 
left shoulder.  He testified that that he was treated at 
Oakland Naval Hospital, or possibly Oakland VA hospital.  He 
testified that he has had recurrent dislocations since then.  

In December 1988, the Board denied service connection for a 
left shoulder separation on the basis that the STRs showed no 
chronic left shoulder disability.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's March 1996 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the Board 
decision dated in December 1988.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The evidence received by VA since the Board's December 1988 
decision includes VA and private medical records and 
testimony offered before the undersigned Veterans Law Judge.  
The medical evidence consists of reports that do not add any 
substantive information to the record.  The testimony did not 
address the instant appeal.  Thus, these items do not contain 
any new and material evidence.  

The newly submitted evidence also includes a December 1997 
letter written by the veteran.  In the letter, the veteran 
reported that after injuring his shoulder aboard ship, a 
medical corpsman escorted him to Oakland Navy Hospital where 
X-rays showed a dislocation and fracture.  He was to return 
to the hospital for shoulder surgery, but never did out of 
fear of the surgery.  This lay evidence is material to the 
issue of service connection for the left shoulder because it 
suggests an in-service injury.  It is new evidence because it 
adds a detail not known prior.  Earlier submitted evidence 
did not include that a medical corpsman escorted the veteran 
to the hospital after the shoulder injury.  This detail is 
significant in light of the fact that the separation 
examination report in March 1975 fails to reflect any 
inspection of the left shoulder.  

As noted above, for the purpose of reopening a service 
connection claim, all evidence submitted is presumed 
credible.  Kutscherousky, supra.  Concerning competency, the 
veteran is competent to report that a corpsman escorted him 
to the hospital, as that observation requires no special 
skill.  Thus, credibility and competency of this evidence is 
conceded for the purpose of reopening the claim.  This 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) (2001) and provides a basis to reopen the service 
connection claim.  38 U.S.C.A. § 5108.  The Board therefore 
grants the application to reopen the claim.  To this extent, 
the appeal is granted. 


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for a left shoulder 
disability is reopened.  To this extent only, the appeal is 
granted.  


REMAND

The veteran alleges a left shoulder separation during active 
service that is not mentioned in his STRs, which appear to be 
incomplete.  A March 1978 X-ray showed residuals of an old 
healed left clavicle fracture, which tends to support the 
veteran's claim.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) (West 2007).  Therefore, a medical opinion should 
be obtained prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence and 
the physician should inspect the March 
1975 separation examination report 
wherein a military examiner failed to 
check as normal or abnormal the upper 
extremities and the musculoskeletal 
system.  The physician should elicit a 
complete history of left shoulder 
symptoms and left shoulder trauma from 
the veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the left 
shoulder?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If a VA examination is scheduled, the veteran is advised that 
failure to report without good cause for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


